 


109 HR 3432 IH: Domestic Consumer Safety Act of 2005
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3432 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To create a system of background checks for certain workers who enter people’s homes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Domestic Consumer Safety Act of 2005.
2.Background checks for people who work in homesThe Federal Trade Commission shall make rules, on the record after opportunity for an agency hearing, to assure that businesses in commerce that send employees into people’s homes perform adequate and appropriate background checks on those employees.
3.SanctionsWhoever violates a rule made by the Federal Trade Commission under section 2 shall be liable for a civil penalty of not more than $1,000,000.
4.DefinitionAs used in this Act, the term business in commerce means a business that is in or affects interstate or foreign commerce. 
 
